Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 2-21 have been examined and are pending herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,668,008 and 10,165,317 and 10,536,736 and 10,924,792. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention with a difference in scope, however, is an obvious variant in the invention defined in the instant claims, wherein all claims are directed to a user terminal generating fingerprint data from a TV channel and sending the generated fingerprint data to a server to generate ratings statistics information of the TV channel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 10-16, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by  McMillan (U.S. Patent Publication 2015/0181269), as provided by the Applicant’s IDS submitted on 02/11/2021.

Regarding claims 2 and 12, McMillan discloses:
receiving by a television (TV) signal reception device a broadcast TV signal (Fig. 1 – Media Provider 104 provides media to the Set Top Box 118; [0018] cable or satellite; [0037]);
detecting by the TV signal reception device when the broadcast TV signal is a given TV channel for a predetermined time ([0021] Each channel available from the media provider is tuned for an amount of time while media signals (e.g., audio and/or video signals) and/or media presentation data (e.g., signatures, codes, and/or other metadata) are collected from the channel (e.g., via output from the media presentation device; [0140] script to be executed at a predetermined time); and 	
responsive to the detecting, sending from the TV signal reception device to a user terminal a control signal that causes the user terminal to generate fingerprint data from the TV channel and to send to a server the generated fingerprint data ( at least in [0043] the media presentation data collector 112 generates a report including the media presentation data, timestamps associated with collection of the media presentation data, and the channel associated with the media presentation data. The media presentation data collector 112 identifies the tuned channel(s) from which the media presentation data are collected by comparing the timestamp(s) associated with the media presentation data to a log of timestamped actions performed while executing a script. The example media presentation data collector 112 of FIG. 1 receives script(s) for controlling the verification set top box 118 from the example clickstream processing system 102 via, for example, a communications network) The script being the control signal that generates fingerprint data. [0040] the media presentation data collector generates signatures (fingerprints) representative of audio and/or video; 
wherein the user terminal sending the generated fingerprint data to the server ([0143] the example media presentation report generator 314 sends the media presentation data and channel information collected by executing the script 400 to the clickstream processing system 102 (see Fig. 1))  enables the server to obtain channel identification information of the TV channel based on the generated fingerprint data ([0143] The example media presentation data may include, for example, generated signatures and/or extracted watermarks, as well as timestamps of the times at which the media signals, from which the signatures and watermarks were generated, were collected and the channels the set top box 118 was tuned to at the time of collection of the media signals; [0022, 0025-0029]), and to generate rating statistics information based on the obtained channel identification information ([0033] the system 100 of FIG. 1 includes a clickstream processing system 102, i.e. server, which obtains return path data or clickstream data, and/or generates ratings information for the media (e.g., programs, advertisements, etc.). The example clickstream processing system 102 is associated with an audience measurement entity, such as The Nielsen Company (US), LLC, which generates audience ratings for media.  The clickstream data is obtained from the media presentation data collector via the set top box.

Regarding claims 3 and 13, McMillan discloses:
wherein the TV signal reception device is a set top box.  Fig. 1 Set top box.

Regarding claims 4 and 14, McMillan discloses:
further comprising the TV signal reception device providing the received broadcast TV signal to a TV.  Fig. 1 – 120 Television.
  
Regarding claims 5 and 15, McMillan discloses:
wherein the TV channel comprises audio, and wherein the fingerprint data generated by the user terminal comprises fingerprint data of the audio.  [0021, 0022, 0028, 0029] fingerprint or signature-based media monitoring techniques generally use one or more inherent characteristics of the monitored media during a monitoring time interval to generate a substantially unique proxy for the media. Such a proxy is referred to as a signature or fingerprint, and can take any form (e.g., a series of digital values, a waveform, etc.) representative of any aspect(s) of the media signal(s)(e.g., the audio and/or video signals forming the media presentation being monitored).

Regarding claims 6 and 16, McMillan discloses:
wherein the user terminal is preregistered in association with the TV signal reception device. [0037] FIG. 1 - The example media presentation data collector 112 transmits commands via the remote control 114 to a set top box 118 that receives the monitored service (e.g., cable and/or satellite television, streaming media, video on demand, etc.) from the media provider 104. Example remote controls include an infrared remote control, a radio-frequency remote control, a network-based remote control, a  Bluetooth remote control, and/or any other type of remote control device. The devices are previously associated due to their connection via a communication channel.

Regarding claims 10 and 20, McMillan discloses:
wherein the generated rating statistics information includes information about at least one of an age, a gender, a residential area, or a job, associated with the user identification information.  [0019, 0031, 0034, 0103] information includes the geographic area to which the set top box is located. [0017] demographics.

Regarding claims 11 and 21, McMillan discloses:
wherein the control signal causes the user terminal to send to the server at least the generated fingerprint data and time information about a time at which the fingerprint data is generated.  Fig. 6 and [0109] Signatures 632 numbered 101-110 were generated based on media signals and/or data collected between 1:00 P.M. and 1:02 P.M. on channel 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McMillan (U.S. Patent Publication 2015/0181269), in view of Witteman et al. (U.S. Patent Publication 2008/0051029), as provided by the Applicant’s IDS submitted on 02/11/2021.
Regarding claims 7 and 17, McMillan discloses the user terminal is preregistered in association with the TV signal reception device, as in claim 6 and 16, however McMillan fails to explicitly disclose wherein identification information of the user terminal is registered in the TV signal reception device.  
	In an analogous art, Witteman discloses wherein identification information of the user terminal is registered in the TV signal reception device. [0061] The SS7 information can include the following elements: (1) an automatic number identifier (ANI, or Caller ID); (2) a carrier identification (Carrier ID) that identifies which carrier originated the call. If this is unavailable, and the user has not identified her carrier in her user profile, a local number portability (LNP) database can be used to ascertain the home carrier of the caller for messaging purposes. For example, suppose that the user's phone number is 123-456-2222, if the LNP is queried, it would say it "belongs" to T-Mobile USA. In this manner, a lookup table can be searched and an email address can be concatenated (e.g., 1234562222@ tmomail.net).
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art, to combine the teachings of McMillan with the teachings of Witteman, for the purpose of using the information to identify what server cluster the user is located in and what pool of BSAI cache the UAI should be compared with.

Regarding claims 8 and 18, McMillan-Witteman discloses:
wherein the user terminal has a telephone number, and wherein the identification information comprises the telephone number of the user terminal.  See [0060-0061] the phone number including a user’s phone number.

Regarding claims 9 and 19, McMillan-Witteman discloses:
wherein the control signal causes the user terminal to send to the server at least the generated fingerprint data (McMillan - at least in [0043, 0143]) and user identification information (Witteman [0061]), and wherein generating the rating statistics information is based on the obtained channel identification information and the user identification information (McMillan [0033]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421